Citation Nr: 1425051	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-04 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating higher than 50 percent for psychiatric disability, described as post-traumatic stress disorder (PTSD) with adjustment disorder with anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to August 1987, and from May 1989 to October 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Houston, Texas (RO) of the United States Department of Veterans Affairs (VA).  In a December 2008 rating decision, the RO granted service connection for acquired psychiatric disability and assigned a disability rating of 10 percent.  In a February 2010 rating decision, the RO increased the rating for the psychiatric disability to 30 percent.  In a January 2011 rating decision, the RO increased the rating for the psychiatric disability to 50 percent.  In a June 2011 rating decision, the changed the description of the psychiatric disability to include PTSD.  The RO continued the 50 percent rating for the psychiatric disability.

Issues in the Veteran's case previously included claims for service connection for right hip disability and for a disability rating higher than 10 percent for disability of the feet described as bilateral pes planovalgus and plantar fasciitis.  In the February 2010 rating decision, the RO resolved the right hip issue by granting service connection for right hip disability.  In a June 2010 telephone conversation with an RO employee, the Veteran stated that he was satisfied with the ratings for disabilities of the feet and the right hip, and that he no longer wanted to continue appeals on those issues.

VA is handling the Veteran's case as a paperless appeal.  His entire file is in the electronic Virtual VA system.


FINDING OF FACT

The Veteran's PTSD with adjustment disorder with anxiety and depressed mood has produced occupational and social impairment with reduced reliability and productivity, without producing significant deficiencies in work, family relations, judgment, or thinking.


CONCLUSION OF LAW

The criteria for a disability rating higher than 50 percent for PTSD with adjustment disorder with anxiety and depressed mood has not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002), 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Codes 9400, 9411, 9434, 9440 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in letters issued in May 2008 and June 2009.  In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection.  The letters also informed the Veteran how VA assigns disability ratings and effective dates.  The letters also stated who was to provide the evidence.

The Veteran's file, which is in Virtual VA, contains his service medical records, post-service medical records, statements he has submitted, and reports of VA medical examinations.  The Veteran has had VA and private examinations that adequately address the effects of his psychiatric disability.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim on appeal, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claim on its merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Rating

The Veteran is seeking a disability rating higher than 50 percent for his service-connected psychiatric disability, which is currently described as PTSD with adjustment disorder with anxiety and depressed mood.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 50 percent rating in effect for the Veteran's psychiatric disability is effective from the initial effective date of service connection, which is the day after his separation from service.  The Board will consider whether different ratings are warranted for any period since separation from service.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for evaluating mental disorders under a General Rating Formula for Mental Disorders, which follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
   ..................................................... 30 percent

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication  ............................. 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication  ................................ 0 percent

38 C.F.R. § 4.130.

In treating and evaluating mental disorders, mental health professionals sometimes assign a Global Assessment of Functioning (GAF) score.  The GAF scale is a scale of psychological, social, and occupational functioning a hypothetical continuum of mental health and illness.  It is provided in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations.  Clinicians have assigned the Veteran GAF scores of 49 to 65.  GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores of 61 to 70 are for some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning, but generally functioning pretty well.  DSM-IV.

During service, in May 2008, the Veteran initiated outpatient mental health treatment over concern about problems with irritability, anger, anxiety, and difficulty sleeping.  A clinician provided an assessment of adjustment disorder with depressed mood, and assigned a GAF score of 65.  The Veteran continued in outpatient treatment.

On VA psychiatric examination in June 2008, the Veteran reported that in 2005 he had a very stressful job and he had a panic attack.  He stated that he began mental health treatment.  He stated that he had periods of mental health treatment beginning in 2005 and beginning in 2007.  He indicated that presently he had anxiety symptoms and difficulty sleeping.  He stated that he performed his duties without difficulty and expected to work as a teacher after retirement from service.  He did not relate any problems in his relationships with his wife and child.  He stated that since his return from Afghanistan a few months earlier he had no desire to see friends.  He related obsessional rituals of checking and rechecking doors and windows at night.  The examiner found that the Veteran was oriented and had appropriate behavior and thought content.  The Veteran had a mildly anxious affect and a mildly depressed mood.  There was no indication of impaired impulse control.  Speech was spontaneous, coherent, and clear.  Concentration, memory, and judgment were normal.  There was no history or indication of delusions, hallucinations, or suicidal or homicidal ideation.  The examiner's diagnosis was chronic and moderate adjustment disorder with anxiety and depressed mood.  The examiner assigned a GAF score of 49.

In June 2009, the service department clinic terminated mental health treatment of the Veteran because he had separated from service.  The treating clinician recommended follow-up mental health treatment at a non-military facility.  The clinician noted the that the Veteran was in treatment for depression and anxiety, with paranoid features.  The examiner indicated that PTSD symptoms had been noted but a clear PTSD diagnosis had not been made.  At the June 2009 visit, the clinician found that the Veteran had limited irritability and anxiety and no significant depressive symptoms.  The Veteran's speech was more spontaneous than at previous visits.  His affect was mildly constricted.  The examiner indicated that the Veteran's prognosis was fair.  The examiner assigned a GAF score of 60.

In July 2009, Ms. T. T. wrote that she had worked as the Veteran's classroom aide in the preceding school year.  Ms. T. stated that the Veteran told her that he had received anger management treatment and was in treatment for anxiety.  She stated that she had witnessed that the Veteran had frequent problems with forgetfulness, and showed a depressed mood and anxiety.  She expressed the opinion that he was a good teacher, and noted that he made extra efforts as required by his emotional problems.

In a February 2010 statement, the Veteran asserted that he had mental disorder symptoms that warranted a diagnosis of, and service connection for, PTSD.  He argued that the 30 percent rating then in effect was not consistent with the GAF score of 49 that a VA examiner assigned in 2008.

In April 2010, private psychiatrist H. A. C., M.D., evaluated the Veteran.  The Veteran reported that after service he worked as a teacher.  He stated that he had resigned from that job, and had recently begun a job as a civilian budget analyst at a military facility.  He discussed his experiences in service in Afghanistan in 2008.  He stated that after returning from Afghanistan he had emotional problems and problems with his son.  He indicated that he had trouble engaging with family, had difficulty sleeping, and felt that people were out to get him.  He stated that a treating clinician prescribed medication.  He indicated that the medication helped but also had unfavorable effects, and that he eventually discontinued it.  He related ongoing depression, anxiety, irritability, sleep difficulty, suspicion of others, forgetfulness, and frustration.  He reported decreased concentration and poor energy.  He reported having thoughts of death, but denied suicidal ideation.  He related having panic episodes several times a month.  Dr. C. observed that the Veteran was oriented, with a sad mood, blunted affect, and somewhat withdrawn behavior.  He had normal speech and judgment.  There was no indication of delusions, hallucinations, obsessional rituals, or suicidal or homicidal thinking.  Dr. C. diagnosed PTSD.  He noted that the Veteran was impaired in social functioning, and that memory problems caused difficulty in following through with tasks.  Dr. C. assigned a GAF score of 60.

On VA mental disorders examination in November 2010, the Veteran reported that he worked full time as a budget analyst.  He indicated that he had taken some time off work to reduce anxiety.  He related that he had left his previous job because of difficulty managing stress.  He stated that he was in mental health treatment that included medications to address depression and anxiety.  He related social withdrawal, poor sleep, irritability, hypervigilance, and impaired concentration.  He stated that he had panic attacks about two times per week, which required him to take breaks at work.  The examiner observed an anxious mood and constricted affect, with normal attention, thought, and speech.  There was no gross memory impairment.  There was no indication or suicidal or homicidal thoughts.  The examiner concluded that the Veteran's psychiatric disability did not result in deficiencies in judgment, family relations, work, or mood.  The examiner found that the disability did cause reduced reliability and productivity.

The Veteran had a VA PTSD examination in May 2011.  He reported ongoing medications for anxiety and depression.  He stated that he had a good marriage and did well at work.  He stated that he sometimes stayed home from work due to anxiety, and in the last year had missed about a week from work.  He also related having decreased concentration.  He reported that he had no friends and did not engage in activities, and that he isolated himself, spending his time at work or at home.  He stated that he awakened frequently at night to check alarms and doors.  He reported having panic attacks once a month.  The examiner noted that the Veteran had an anxious mood, with normal speech and behavior.  The examiner found that the Veteran's psychiatric disability caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner assigned a GAF score of 61.

The preponderance of the evidence shows that from 2008 forward the Veteran's psychiatric disability has produced occupational and social impairment, but not to an extent that warrants a rating higher than the existing 50 percent rating.  His depression, irritability, anxiety, and panic attacks produce some impairment of his work and social functioning, but that impairment does not rise to the level of deficiency contemplated by the 70 percent or greater rating criteria.  For instance, he has panic attacks, but not near-continuous panic.  While he isolates himself socially, he remains able to maintain effective relationships at least within his immediate family.  He remains able to function independently, appropriately, and effectively.  Considering the frequency, nature, and duration of the Veteran's symptoms, and considering clinicians' assessments of the effects of his psychiatric disorders, the Board finds that his psychiatric disability does not result in occupational and social impairment with deficiencies in most areas.  His disability picture does not more closely resemble the criteria for a rating higher than 50 percent, so a rating higher than 50 percent is not warranted.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's psychiatric disability has not required frequent hospitalizations.  While that disability causes him some interruptions in his work, he has continued to substantially fulfill his duties in his full time job.  The occupational impairment produced by his psychiatric disability does not rise to the level of marked interference with employment.  The rating criteria and the existing 50 percent rating contemplate the level of occupational and social impairment produced by his psychiatric disability.  The rating schedule provides higher ratings for impairment more severe than is present in this case.  The Board concludes that the rating schedule criteria are adequate to evaluate the Veteran's psychiatric disability, and that it is not necessary to refer rating of that disability for consideration of extraschedular ratings.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not suggested that his psychiatric disability and other service-connected disabilities make him unable to work.  He has consistently reported that he maintains full time employment.  Thus, the record in this case does not raise the issue of unemployability.


ORDER

Entitlement to a disability rating higher than 50 percent for PTSD with adjustment disorder with anxiety and depressed mood is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


